DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, similarly claim 8, and all their dependent claims, teaches the following which was not taught by cited prior art alone or in combination “….detecting acquisition errors in an X-ray image, the system comprising a non-transitory computer-readable medium storing a preprocessing quality control module that, when executed by at least one electronic processor, is configured to generate associated classifications identifying characteristics of the medical image, wherein the preprocessing quality control module….detecting acquisition errors in an X-ray image, the system comprising a non-transitory computer-readable medium storing a preprocessing quality control module that, when executed by at least one electronic processor, is configured to generate associated classifications identifying characteristics of the medical image, wherein the preprocessing quality control module….an erect/supine classifier developed by performing machine learning using a second set of training X-ray images…a clipped anatomy classifier developed by performing machine learning using a third set of training X-ray images, wherein a required anatomy is clipped out in each of the third set of training X-ray images using a deep learning…he fourth set of training X-ray image are manually labeled with under or over exposure; an patient rotation classifier developed by performing machine learning using a fifth set of training X-ray images…inspiration classifier developed by performing machine learning using a sixth set of training X-ray images, wherein the inspiration classifier comprises two U-net based segmentation models…an ensemble model configured to combine the anterior-posterior/posterior- anterior classifier, the erect/supine classifier, the clipped anatomy classifier, the 15Docket No. 86758.0103\US under/over exposure classifier, the patient rotation classifier, and the inspiration classifier to generate a final algorithm.” The following are seen as closest cited prior art of record: 
SUN et al (US 2021/0321968) teach X-RAY IMAGE QUALITY CONTROL SYSTEM - training of the quality detection unit 20 is completed, on the basis of the imaging standards (including the specific requirements for the imaged body part and the projection mode) and the above-mentioned classification data, the quality detection unit implemented on a computer or a processor is used to perform quality detection on the acquired X-ray image to separate erroneous images from normal images. Error images containing various image defects can be provided to technical experts (0039).
Claus et al (US 2008/0242968) teach Sequential Image Acquisition With Updating Method And System – analysis circuitry 112 acquires scan parameters from those regions of interest so as to automatically prompt the ultrasound transducer/detector 92 to acquire a second image of the regions of interest or to acquire images having the desired resolution or image quality. Accordingly, this may include performing an ultrasound scan of a whole volume so as to, for example, confirm "negative" classifications obtained in the images acquired by the X-ray system. Further, ultrasound image data acquired in the second image of the regions of interest can be used to supplement CAD output obtained from the X-ray data sets, e.g., classifying a detected feature in the tomosynthesis X-ray data set as a cyst or as a mass. If further evaluations are desired, additional ultrasound data sets may be acquired using, for example, strain or Doppler imaging. In addition, it may be desirable to employ an ultrasound scanning method known as "compounding" in which a region of interest is multiply scanned by the ultrasound from different view angles. Utilizing such a technique can significantly improve the overall image quality of the ultrasound scan and further increase confidence in classification of anatomical structures in the regions of interest. Further, in some embodiments, information or imaging data from more than one modality (such as from tomosynthesis or CT and ultrasound) may be used to further improve image quality. 
VON BERG et al (US 2017/0224302) teach DEVICE AND METHOD FOR DETERMINING IMAGE QUALITY OF A RADIOGRAM IMAGE - the quality -determination module is configured to determine the image quality coefficient based on a deviation of the second position with respect to a set of predefined second position ranges. In other words it may be determined whether the second position is within the range defined by the set of predefined second position ranges. This advantageously allows avoiding losses of image quality due to positioning errors (0022).
	Claims 1-13 are allowed. No renumbering is required. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656